 1

 2

 3
                                               THE HONORABLE JUDGE RICARDO S. MARTINEZ
 4

 5

 6

 7                         IN THE UNITED STATES DISTRICT COURT

 8                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                             TACOMA DIVISION
 9

10   CYNTHIA D. MOHRMANN and ROBERT
     MOHRMANN, wife and husband, and the
11   marital community comprised thereof,               CAUSE NO. 3:20-CV-05918-RSM
12                             Plaintiffs,              ORDER GRANTING STIPULATED
                                                        MOTION TO DISMISS
13   v.
                                                        NOTED FOR: MAY 24, 2021
14   HOME DEPOT U.S.A., INC., a Delaware
     corporation doing business in Washington,          [Clerk’s Action Required]
15
                               Defendant.
16

17

18

19
                                         ORDER OF DISMISSAL
20
           THIS MATTER having come before the Court on the stipulation filed herewith pursuant
21
     to FRCP 41(a)(1)(a) for the dismissal with prejudice of all claims brought by Plaintiffs or that
22
     could have been brought by Plaintiff in the above-captioned action; and the Court being fully
23
     advised; now therefore:
24

25

26
     ORDER GRANTING STIPULATED MOTION TO                                HOLT WOODS & SCISCIANI LLP
     DISMISS                                                              701 PIKE STREET, SUITE 2200
     (CAUSE NO. 3:20-CV-05918-RSM)- Page 1                                    SEATTLE, WA 98101
                                                                        P: (206) 262-1200 F: (206) 223-4065
 1
           IT IS HEREBY ORDERED that all claims that were brought, or that could have been
 2
     brought, by Plaintiffs in the above-captioned matter shall be, and hereby are, DISMISSED with
 3
     prejudice. Each party shall bear its own costs and attorneys’ fees.
 4

 5

 6         DATED this 25th day of May, 2021.

 7

 8

 9

10
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
11

12

13   Presented By;
14

15
     HOLT WOODS & SCISCIANI, LLP
16

17   By: s/Kelsey L. Shewbert
     By: s/Kaytlin L. Carlson
18   Kelsey L. Shewbert, WSBA No. 51214
     kshewbert@hwslawgroup.com
19   Kaytlin L. Carlson, WSBA No. 52606
     kcarlson@hwslawgroup.com
20   Attorneys for Defendant

21

22
     Mano, Paroutaud, Groberg & Ricks
23

24   By: s/Bart J. Ricks
     Bart J. Ricks 42390
25   bart@chehalislaw.com
     Attorney for Plaintiff
26
     ORDER GRANTING STIPULATED MOTION TO                                   HOLT WOODS & SCISCIANI LLP
     DISMISS                                                                701 PIKE STREET, SUITE 2200
     (CAUSE NO. 3:20-CV-05918-RSM)- Page 2                                       SEATTLE, WA 98101
                                                                           P: (206) 262-1200 F: (206) 223-4065
